PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/931,873
Filing Date: 14 May 2020
Appellant(s): Li et al.



__________________
Apple Inc.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/03/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/10/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
 (2) Response to Argument
Argument 1: Claims 1, 4, 5, 8, and 15 (page 9), regarding claim 1, the cited references fail to teach or suggest at least “wherein the first synchronization sequence is transmitted on a plurality of subcarriers in the frequency domain, wherein the first synchronization sequence is transmitted according to time domain pattern comprising: a plurality of continuous symbols carrying the first synchronization sequence within a burst; plurality of burst per period; and a period duration”.
Examiner Answer: Examiner respectfully disagree with the Appellants, Chae discloses wherein the first synchronization sequence is transmitted on a plurality of subcarriers in the frequency domain (see para. 0043, an RB is a resource allocation unit including plurality of OFDM symbols ; para. 0048 and 0084, D2DSS is transmitted RBS with subcarrier spacing; para. 0082 and 0103, synchronization signals are repeated or same synchronization signal is transmitted in frequency and time domain; para. 0093, time repetition of the same sequence, all sequences are transmitted within one slot); wherein the first synchronization sequence is transmitted according to time domain pattern (see Figures 5-7, para. 0055-0076, 0093, 0103, synchronization sequences are repeated in a time domain); comprising: a plurality of continuous 
Appellant argues that Chae does not suggest that a same (e.g., “a first”) synchronization on a plurality of carriers in the frequency domain. Examiner respectfully disagree with the Appellant, Chae clearly discloses that the “same” synchronization sequences are repeated in the in 6 RBs, see Chae’s para. 0079, 0082, 0084, 0089 and 0100). Chae’s discloses repetition of same sequence is advantageous in paragraph 0100). An RB includes plurality of subcarriers, see para. 0043).
Appellants argue, with regard to time domain pattern, claim 1’s recited pattern includes 3 different related quantities (e.g., continuous symbols in a burst per period, and period duration), Chae only describes period. Examiner respectfully disagree with the Appellant, Chae discloses device to device synchronization signals are transmitted in time in Figures 5-7, a burst of synchronization signals i.e. two or more sequences are transmitted in different time in para. 0055. The period of the subframe may be changed, see Chae’s paragraph 0077. Chae’s paragraph 0055, 0093 discloses synchronization signal interval or duration of 40 ms or 5 ms.
Appellants argue, Chae multiple sequences are transmitted in the same frame at different time and they are different from one another in contrast to claim 1 in which 

Argument 2: Claim 2 (page 13), regarding claim 2 cited reference fails to teach or suggest at least “wherein the first synchronization sequence is further selected based on a frame number.
Examiner Answer: Examiner respectfully disagree with the Appellants, Chae discloses in paragraph 0053 0088 and 0137, selecting sequence based on SRN UE id.

Argument 3: Claim 3 (page 14), regarding claim 3, the cited references fail to teach or suggest at least “wherein the processor is further configured to cause the first wireless device to receive a second device-to-device wireless communication from the second wireless device, wherein a second synchronization sequence of the second device-to-device wireless communication from the second wireless device is different from the first synchronization sequence”. None of the cited paragraphs mention the device receiving any second device-to-device wireless communication from the device (e.g., the second device) to which the “preamble of a device-to-device wireless communication” was transmitted (e.g., discussed above, regarding claim 1). In other words, claim 3 describes an exchange of a second communication, different from (and in the opposite direction from) the preamble of claim 1
Examiner Answer: Examiner respectfully disagree with the Appellants, Chae discloses in paragraph 0090, a preamble is used for D2D transmission; paragraphs 

Argument 4: Claims 6, 11, and 18 (page 14), regarding claim 6, the cited references fail to teach or suggest at least “wherein the preamble comprises a plurality of synchronization sequences, each respective synchronization sequence of the preamble comprising a plurality of repetitions of a respective basis sequence multiplied by a respective cover code”. Appellants respectfully note that Lei does not address device to device communications as in the present claims and instead relates to narrowband cellular network communications.
Examiner Answer: Examiner respectfully disagree with the Appellants, Lei discloses in paragraph 0045, machine to machine communication which is same as peer to peer or device to device communications and also discloses base sequence is repeated over a set of symbols periods using a cover code in paragraphs 0052, 0096 and 0101. 

Argument 5: Claims 7 and 12 (page 15), As noted above regarding claim 6, Lei does not address device to device communication as in the present claims and instead relates to narrowband cellular network communications. Lei also does not suggest the cited features of claim 7, even in the context of network communications. Further, Appellants respectfully note that the Final Office Action cites the same paragraphs as for claim 6 and does not clearly address the features of claim 7 that are different than claim 6. Notably, Lei does not mention any “cascaded preamble transmission. As noted 
Examiner Answer: Examiner agree with the Appellants, Claim 7 was rejected with Chae in view of Lei. Examiner made an unintentional error rejecting the whole claim with Lei. However, a first portion of the claim “wherein the preamble is comprised in a cascaded preamble transmission, wherein each respective preamble of the cascaded preamble transmission comprises a respective synchronization sequence” is disclosed by Chae in Figure 5, para. 0055and the second portion of the claimed limitation “wherein each respective synchronization sequence comprises a plurality of repetitions of a respective basis sequence multiplied by respective cover code” is disclosed by Lei para. 0045, 0067, 0087 and 0096.

Argument 6: Claim 9, page 16, Similar to claim 3, the Final Office Action appears to ignore that claim 9 describes receiving a second device-to-device wireless communication from the device (e.g., the second device) to which the “preamble of a device-to-device wireless communication” was transmitted (e.g., discussed above, regarding claim 1; see similar feature of claim 8). As noted regarding claim 3, [0055]. 
Examiner Answer: see response to argument 3.

Argument 7, Claim 10, page 17, regarding claim 10, the cited references fail to teach or suggest at least “wherein the first synchronization sequence is further selected based on a frame number”. With regard to this feature, the Final Office Action cites Chae at [0053], as in claim 2 discussed above.
Examiner Answer: see response to Argument 2.

Argument 8, Claim13, page 17, regarding claim 13, Appellants argue, Chae does not discuss parameters of any synchronization sequences. Appellants respectfully note that it is unreasonable for the final office action to cite Chae for this feature while acknowledging that Chae does not disclose the cascade preamble transmission.
Examiner Answer: Examiner agree with the Appellants, Claim 7 was rejected with Chae in view of Lei. Examiner made an unintentional error rejecting the whole claim with Lei. However, a first portion of the claim “wherein the preamble is comprised in a cascaded preamble transmission, wherein each respective preamble of the cascaded preamble transmission comprises a respective synchronization sequence” is disclosed by Chae in Figure 5, para. 0055. However, Examiner respectfully disagree as to the claimed feature “the parameters of any synchronization sequences” is not disclosed by Chae. Chae discloses time interval parameter of sequence in paragraph 

Argument 9, Claim 14, page 18, similarly to claim 13, Appellants respectfully note that it is unreasonable for the Final Office Action to cite Chae for this feature while acknowledging that Chae does not disclose the cascaded preamble transmission. Moreover, cited [0055] does not discuss any “parameters” of any synchronization sequences. Instead, [0055] compares the correlations of different combinations of sequences.
Examiner Answer: see response to Augment 8.

Argument 10, Claim 16, page 18, Appellants argue, in context of Chae’s disclosure, it is clear paragraph 0018 describes a reference signal is transmitted by the same device as transmit the synchronization symbol, it does not address any second signal in the reverse direction.
Examiner Answer: Examiner respectfully disagree with the Appellants, reference synchronization signal transmitted includes the UE ID in paragraph 0018. 

Argument 11, Claim 17, page 19, Appellants argue that prior art Chae does not discloses the claimed feature “wherein the first synchronization sequence is further selected based on frame number.
Examiner Answer: see response to Argument 2.

Argument 12, Claim 19, page 19, Appellants argue, prior art Shen relates to cellular network and not address device to device communication. Also the timing of such signals from a base station is not relevant to claim 19.
Examiner Answer: Examiner respectfully disagree with the Appellants, this feature of the claim applies to a cellular communication from one device to another device which in this case is from a base station to a user equipment. Shen in paragraph 0007 discloses a temporal gap of two symbols between synchronization sequences. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        Conferees:

/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.